      Case 18-59880-sms            Doc 49      Filed 06/29/21 Entered 06/29/21 09:39:31                    Desc Main
                                              Document      Page 1 of 12




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: CALOIAN, RUDOLF                                     §    Case No. 18-59880-SMS
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 06/13/2018. The
    undersigned trustee was appointed on 06/14/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          75,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          232.21
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           74,767.79
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 18-59880-sms              Doc 49      Filed 06/29/21 Entered 06/29/21 09:39:31                        Desc Main
                                                Document      Page 2 of 12



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 01/17/2019 and the deadline for filing
    governmental claims was 01/17/2019. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $7,000.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $7,000.00, for a
    total compensation of $7,000.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $62.73 for total expenses of
    $62.732.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 06/24/2021                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
               Case 18-59880-sms                                Doc 49     Filed 06/29/21 Entered 06/29/21 09:39:31                                      Desc Main
                                                                          Document      Page 3 of 12
                                                                Form 1
                                                                                                                                                                Exhibit A
                                            Individual Estate Property Record and Report                                                                        Page: 1

                                                             Asset Cases
Case No.:    18-59880-SMS                                                                           Trustee Name:      (300320) S. Gregory Hays
Case Name:         CALOIAN, RUDOLF                                                                  Date Filed (f) or Converted (c): 06/13/2018 (f)
                                                                                                    § 341(a) Meeting Date:       07/17/2018
For Period Ending:         06/24/2021                                                               Claims Bar Date:      01/17/2019

                                       1                                    2                      3                      4                    5                     6

                           Asset Description                           Petition/           Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled          (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                        Values                   Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                         Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                    and Other Costs)

    1       2081 Wildcat Cliffs Lane, Lawrenceville,                      183,900.00                   34,400.00                              75,000.00                           FA
            GA 30043-0000, Gwinnett County
            Equity in property sold to Debtor per settlement.
            Approved per Order, Dkt # 43.

    2       2004 Chevrolet Express Van 135,                                 1,000.00                        0.00         OA                         0.00                          FA
            130,000 miles
            Notice of abandonment filed, Dkt # 12.

    3       2008 Ford E-350, 164,786 miles                                  1,600.00                        0.00         OA                         0.00                          FA
            Notice of abandonment filed, Dkt # 12.

    4       2010 Ford E-350, 190,516 miles                                  3,000.00                     600.00          OA                         0.00                          FA
            Notice of abandonment filed, Dkt # 12.

    5       2000 Plymouth Voyager, 170,000 miles                                600.00                      0.00         OA                         0.00                          FA
            Notice of abandonment filed, Dkt # 12.

    6       Electronics, Household Goods, and                               2,000.00                        0.00                                    0.00                          FA
            Furnishings

    7       Clothing and Shoes                                                  600.00                      0.00                                    0.00                          FA

    8       Cash                                                                  0.00                      0.00                                    0.00                          FA

    9       Checking: Bank of America NA                                          0.00                      0.00                                    0.00                          FA

   10       Checking: Wells Fargo Bank NA                                       300.00                      0.00                                    0.00                          FA

   11       Tools of the trade                                              1,000.00                        0.00         OA                         0.00                          FA
            Notice of abandonment filed, Dkt # 12.


   11       Assets Totals (Excluding unknown values)                     $194,000.00                $35,000.00                             $75,000.00                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2020                                Current Projected Date Of Final Report (TFR):             06/24/2021 (Actual)


                        06/24/2021                                                                       /s/S. Gregory Hays
                             Date                                                                        S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 18-59880-sms                        Doc 49      Filed 06/29/21 Entered 06/29/21 09:39:31                                   Desc Main
                                                                  Document      Page 4 of 12
                                                                 Form 2                                                                              Exhibit B
                                                                                                                                                     Page: 1
                                                 Cash Receipts And Disbursements Record
Case No.:              18-59880-SMS                                       Trustee Name:                    S. Gregory Hays (300320)
Case Name:             CALOIAN, RUDOLF                                    Bank Name:                       East West Bank
Taxpayer ID #:         **-***9917                                         Account #:                       ******0400 Checking
For Period Ending:     06/24/2021                                         Blanket Bond (per case limit):   $31,525,000.00
                                                                          Separate Bond (if applicable):   N/A

    1            2                      3                                         4                              5                     6                         7

  Trans.    Check or       Paid To / Received From            Description of Transaction       Uniform       Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                           Tran. Code       $                       $

 03/30/21     {1}      Rudolf Caloian                     Purchase of Equity in real          1110-000           75,000.00                                           75,000.00
                                                          property. Approved per order, Dkt
                                                          # 43.
 04/30/21              East West Bank                     Bank and Technology Services        2600-000                                     120.20                    74,879.80
                                                          Fees
 05/28/21              East West Bank                     Bank and Technology Services        2600-000                                     112.01                    74,767.79
                                                          Fees

                                            COLUMN TOTALS                                                         75,000.00                 232.21               $74,767.79
                                                   Less: Bank Transfers/CDs                                            0.00                   0.00
                                            Subtotal                                                              75,000.00                 232.21
                                                   Less: Payments to Debtors                                                                  0.00

                                            NET Receipts / Disbursements                                         $75,000.00                $232.21




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                   ! - transaction has not been cleared
             Case 18-59880-sms                  Doc 49    Filed 06/29/21 Entered 06/29/21 09:39:31                      Desc Main
                                                         Document      Page 5 of 12
                                                       Form 2                                                               Exhibit B
                                                                                                                            Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           18-59880-SMS                             Trustee Name:                  S. Gregory Hays (300320)
Case Name:          CALOIAN, RUDOLF                          Bank Name:                     East West Bank
Taxpayer ID #:      **-***9917                               Account #:                     ******0400 Checking
For Period Ending: 06/24/2021                                Blanket Bond (per case limit): $31,525,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:          $75,000.00
                            Plus Gross Adjustments:                 $0.00
                           Less Payments to Debtor:                 $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $75,000.00




                                                                                                NET                    ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS               BALANCES
                                 ******0400 Checking                            $75,000.00          $232.21                $74,767.79

                                                                               $75,000.00                    $232.21        $74,767.79




                 06/24/2021                                          /s/S. Gregory Hays
                    Date                                             S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 18-59880-sms           Doc 49       Filed 06/29/21 Entered 06/29/21 09:39:31                 Desc Main
                                                 Document      Page 6 of 12


                                                                                                                            Page: 1

                                                           Exhibit C
                                             Analysis of Claims Register
                                Case:18-59880-SMS                       RUDOLF CALOIAN
                                                                                   Claims Bar Date: 01/17/19


 Claim                Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed          to Date        Balance

ADM1     S. Gregory Hays                              Administrative                        $7,000.00          $0.00     $7,000.00
         2964 Peachtree Road, NW, Ste. 555
                                                      04/21/21                              $7,000.00
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200

ADM2     S. Gregory Hays                              Administrative                          $62.73           $0.00        $62.73
         2964 Peachtree Road, NW, Ste. 555
                                                      04/21/21                                $62.73
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200

ADM3     Arnall Golden Gregory LLP                    Administrative                        $9,690.25          $0.00     $9,690.25
         Attn: Michael Bargar
                                                      06/23/21                              $9,690.25
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200

ADM4     Arnall Golden Gregory LLP                    Administrative                         $194.53           $0.00       $194.53
         Attn: Michael Bargar
                                                      06/23/21                               $194.53
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3220-000 Attorney for Trustee Expenses
         (Other Firm) >
         , 200

ADM5     Hays Financial Consulting, LLC               Administrative                        $2,100.00          $0.00     $2,100.00
         2964 Peachtree Road, NW
                                                      06/23/21                              $2,100.00
         Suite 555
         Atlanta, GA 30305
         <3310-000 Accountant for Trustee Fees
         (Trustee Firm)>
         , 200

ADM6     Hays Financial Consulting, LLC            Administrative                             $87.25           $0.00        $87.25
         2964 Peachtree Road, NW
                                                   06/23/21                                   $87.25
         Suite 555
         Atlanta, GA 30305
         <3320-000 Accountant for Trustee Expenses
         (Trustee Firm)>
         , 200




UST Form 101-7-TFR (5/1/2011)
         Case 18-59880-sms          Doc 49       Filed 06/29/21 Entered 06/29/21 09:39:31              Desc Main
                                                Document      Page 7 of 12


                                                                                                                        Page: 2

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-59880-SMS                   RUDOLF CALOIAN
                                                                               Claims Bar Date: 01/17/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

1P       Georgia Department of Revenue              Priority                            $7,474.89          $0.00     $7,474.89
         Compliance Division, ARCS - Bankruptcy
                                                    10/24/18                            $7,474.89
         1800 Century Blvd NE, Suite 9100
         Atlanta, GA 30345
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

5P       Internal Revenue Service                   Priority                            $6,955.14          $0.00     $6,955.14
         P.O. Box 7317
                                                    11/02/18                            $6,955.14
         Philadelphia, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1U       Georgia Department of Revenue              Unsecured                           $1,246.32          $0.00     $1,246.32
         Compliance Division, ARCS - Bankruptcy
                                                    10/24/18                            $1,246.32
         1800 Century Blvd NE, Suite 9100
         Atlanta, GA 30345
         <7300-000 Section 726(a)(4) Fines,
         Penalties>
         , 630
         Section 726(a)(4) fines and penalties
2        Discover Bank                              Unsecured                           $1,835.29          $0.00     $1,835.29
         PO Box 3025
                                                    10/24/18                            $1,835.29
         New Albany, OH 43054-3025
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        Bank of America, N.A.                      Unsecured                         $12,119.26           $0.00    $12,119.26
         P O Box 982284
                                                    10/24/18                          $12,119.26
         El Paso, TX 79998-2238
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        Bank of America, N.A.                      Unsecured                           $7,999.91          $0.00     $7,999.91
         P O Box 982284
                                                    10/24/18                            $7,999.91
         El Paso, TX 79998-2238
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-59880-sms           Doc 49      Filed 06/29/21 Entered 06/29/21 09:39:31              Desc Main
                                                Document      Page 8 of 12


                                                                                                                        Page: 3

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-59880-SMS                   RUDOLF CALOIAN
                                                                               Claims Bar Date: 01/17/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

5Ua      Internal Revenue Service                   Unsecured                            $304.94           $0.00       $304.94
         P.O. Box 7317
                                                    11/02/18                             $304.94
         Philadelphia, PA 19101-7317
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

5Ub      Internal Revenue Service                   Unsecured                            $494.79           $0.00       $494.79
         P.O. Box 7317
                                                    11/02/18                             $494.79
         Philadelphia, PA 19101-7317
         <7300-000 Section 726(a)(4) Fines,
         Penalties>
         , 630
         Claim under 726(a)(4) Fines and penalties
6        PYOD, LLC                                  Unsecured                           $2,168.00          $0.00     $2,168.00
         Resurgent Capital Services
                                                    12/11/18                            $2,168.00
         PO Box 19008
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        Ashley Funding Services, LLC               Unsecured                            $653.00           $0.00       $653.00
         Resurgent Capital Services
                                                    12/12/18                             $653.00
         PO Box 10587
         Greenville, SC 29603-0587
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        PYOD, LLC                                  Unsecured                           $1,191.58          $0.00     $1,191.58
         Resurgent Capital Services
                                                    12/12/18                            $1,191.58
         PO Box 19008
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9        American Express National Bank             Unsecured                         $12,382.80           $0.00    $12,382.80
         c/o Becket and Lee LLP
                                                    12/14/18                          $12,382.80
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 18-59880-sms           Doc 49      Filed 06/29/21 Entered 06/29/21 09:39:31              Desc Main
                                                Document      Page 9 of 12


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-59880-SMS                   RUDOLF CALOIAN
                                                                               Claims Bar Date: 01/17/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

10       American Express National Bank             Unsecured                            $927.63           $0.00       $927.63
         c/o Becket and Lee LLP
                                                    12/14/18                             $927.63
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

11       American Express National Bank             Unsecured                           $2,262.98          $0.00     $2,262.98
         c/o Becket and Lee LLP
                                                    12/18/18                            $2,262.98
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

12       Quantum3 Group LLC as agent for JHPDE      Unsecured                           $5,991.37          $0.00     $5,991.37
         Finance 1 LLC
                                                    12/18/18                            $5,991.37
         PO Box 788
         Kirkland, WA 98083-0788
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

13       Capital One, N.A.                          Unsecured                            $610.37           $0.00       $610.37
         c/o Becket and Lee LLP
                                                    12/19/18                             $610.37
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

14       Chase Bank USA, N.A.                       Unsecured                           $3,155.26          $0.00     $3,155.26
         c/o Robertson, Anschutz & Schneid, P.L.
                                                    01/10/19                            $3,155.26
         6409 Congress Avenue, Suite 100
         Boca Raton, FL 33487
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                      Case Total:          $0.00    $86,908.29




UST Form 101-7-TFR (5/1/2011)
 Case 18-59880-sms              Doc 49    Filed 06/29/21 Entered 06/29/21 09:39:31                         Desc Main
                                         Document     Page 10 of 12


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                               Exhibit D


    Case No.: 18-59880-SMS
    Case Name: RUDOLF CALOIAN
    Trustee Name: S. Gregory Hays

                                                      Balance on hand:       $                             74,767.79

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim        Allowed            Interim         Proposed
  No.                                                      Asserted        Amount           Payments           Payment
                                                                           of Claim           to Date


                                                         None


                                                   Total to be paid to secured creditors:       $                   0.00
                                                   Remaining balance:                           $              74,767.79

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total            Interim         Proposed
                                                                         Requested          Payments           Payment
                                                                                              to Date

  Trustee, Fees - S. Gregory Hays                                           7,000.00                0.00        7,000.00
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC             2,100.00                0.00        2,100.00
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC              87.25              0.00          87.25
  Trustee, Expenses - S. Gregory Hays                                            62.73              0.00          62.73
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP        9,690.25                0.00        9,690.25
  Attorney for Trustee Expenses (Other Firm) - Arnall Golden Gregory          194.53                0.00         194.53
  LLP
                        Total to be paid for chapter 7 administrative expenses:                 $              19,134.76
                        Remaining balance:                                                      $              55,633.03

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total             Interim           Proposed
                                                                       Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:               $                   0.00
                      Remaining balance:                                                        $              55,633.03




UST Form 101-7-TFR(5/1/2011)
 Case 18-59880-sms                Doc 49    Filed 06/29/21 Entered 06/29/21 09:39:31                Desc Main
                                           Document     Page 11 of 12


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $14,430.03 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                             Allowed Amount          Interim Payments            Proposed
  No.                                                     of Claim                   to Date            Payment

  1P          Georgia Department of Revenue                 7,474.89                     0.00              7,474.89
  5P          Internal Revenue Service                      6,955.14                     0.00              6,955.14

                                                     Total to be paid for priority claims:      $       14,430.03
                                                     Remaining balance:                         $       41,203.00

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $51,602.39 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 79.8 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount          Interim Payments            Proposed
  No.                                                     of Claim                   to Date            Payment

  2           Discover Bank                                 1,835.29                     0.00              1,465.44
  3           Bank of America, N.A.                        12,119.26                     0.00              9,676.88
  4           Bank of America, N.A.                         7,999.91                     0.00              6,387.69
  5Ua         Internal Revenue Service                        304.94                     0.00               243.49
  6           PYOD, LLC                                     2,168.00                     0.00              1,731.08
  7           Ashley Funding Services, LLC                    653.00                     0.00               521.40
  8           PYOD, LLC                                     1,191.58                     0.00               951.44
  9           American Express National Bank               12,382.80                     0.00              9,887.30
  10          American Express National Bank                  927.63                     0.00               740.69
  11          American Express National Bank                2,262.98                     0.00              1,806.92
  12          Quantum3 Group LLC as agent                   5,991.37                     0.00              4,783.93
              for JHPDE Finance 1 LLC
  13          Capital One, N.A.                               610.37                     0.00               487.36
  14          Chase Bank USA, N.A.                          3,155.26                     0.00              2,519.38
                          Total to be paid for timely general unsecured claims:                 $      41,203.00
                          Remaining balance:                                                    $           0.00




UST Form 101-7-TFR(5/1/2011)
 Case 18-59880-sms             Doc 49    Filed 06/29/21 Entered 06/29/21 09:39:31                   Desc Main
                                        Document     Page 12 of 12


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:          $                0.00
                        Remaining balance:                                                    $                0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $1,741.11 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  1U        Georgia Department of Revenue                  1,246.32                    0.00                    0.00
  5Ub       Internal Revenue Service                           494.79                  0.00                    0.00

                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
